On his plea of guilty to an indictment charging him with the crime of sodomy as a second felony offender, defendant was sentenced to Attica State Prison by Broome County Court on September 29, 1948. On July 19, 1939, he had been sentenced in the same court after a felony conviction on his plea of guilty. He now appeals to this court from an order of Broome County Court, denying a petition in the nature of coram nobis to set aside the two above convictions. The ground alleged for the relief sought was the failure of the sentencing court in 1939, to advise him of his right to counsel and his failure to waive such right. A hearing on defendant’s petition was held August 27, 1952, at which he was present and represented by counsel. He then testified that he was not advised of his right to counsel at the time of the arraignment on June 30, 1939, before late County Judge MaoClary. At the hearing there was testimony of two former assistant district attorneys and of the court clerk as to the invariable practice of that County Judge to advise defendants not represented by counsel of their rights in that respect. In addition there was received in evidence a card from the County Court criminal index file initiated by Judge MaoClary. The card was entitled, “ Criminal Index County Court — Broome County, The People vs. Edmund Lance.” In the space after the word “ Attorney ” were written the words, “None desired”. There was substantial evidence that Judge MaoClary filled out such a card for each defendant brought before him and kept the card as a part of the above-mentioned file. The card was identified as a part of the criminal index so kept by him and his successors in office. The handwriting on the card was identified as that of Judge MaoClary. The card was properly received in evidence as a court minute and as a record kept in the regular course of the business of the court (Civ. Prac. Act, § 374-a). In the light of the foregoing, appellant’s assertion of a denial of his rights was not sufficient to overcome the presumption of regularity attending the" judgment of conviction. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [204 Mise. 105.]